Citation Nr: 1229593	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-27 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to a compensable disability rating for service connected infectious hepatitis.


REPRESENTATION

Appellant represented by:	Scott F. Stewart, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION


The Veteran served on active duty from April 1953 to March 1955.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio and Montgomery, Alabama.  Jurisdiction is currently with the RO in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge at a June 2012 Travel Board Hearing, and a transcript of this hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for asbestosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a bilateral hearing loss disability.  

2.  The Veteran's bilateral hearing loss had onset in service or was caused by the Veteran's active military service.

3.  The Veteran's tinnitus had onset in service or was caused by the Veteran's active military service.

4.  The Veteran's service connected infectious hepatitis causes intermittent symptoms of fatigue, weakness, and anorexia, but not daily fatigue, weakness, and anorexia or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2011). 

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304 (2011).

3.  The criteria for entitlement to a 10 percent disability rating, but no greater, for service connected infectious hepatitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.114, Diagnostic Code 7345 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus, which he attributes to in-service noise exposure from heavy weapons training and construction work.  He testified at his June 2012 hearing that he first noticed ringing in his ears and problems hearing in service that progressively worsened.  

The Veteran was not administered audiometric testing at either enlistment or separation from service, but his hearing was determined to be normal to whispered voice test at the time of his enlistment examination in October 1952 and normal to whispered and spoken voice tests at his separation examination in March 1955.  His DD-214 lists his military occupational specialty as a utility repairman.  

Post-service, there is no evidence of a hearing loss disability for more than fifty years after service.  In July 2008, the Veteran submitted a letter and audiogram from Dr. A.B. of Northeast Alabama Audiology Clinic.  Dr. A.B. reported that the Veteran has bilateral mild to severe sensorineural hearing loss and was a candidate for hearing amplification.  She noted that the Veteran's hearing loss is consistent with that seen in cases of noise exposure and opined that it is at least as likely as not that his hearing loss is the result of his military service.  

The Veteran was afforded a VA audiological examination in September 2009.  At that time, the Veteran complained of decreased hearing since 1955, which he related to noise exposure in service.  He described current difficulty understanding speech on the phone, from the television, and at church.  He reported in-service noise exposure from air compressors and heavy equipment, without hearing protection.  Post-service, he worked as a carpenter for fifty four years, with and without hearing protection.  He also had recreational noise exposure from hunting, with and without hearing protection, and lawn care, without hearing protection.  Additionally, the Veteran reported bilateral constant tinnitus since 1954, which he could not relate to any specific incident or accident.  He described his current symptoms as a ringing sound that affects sleep and concentration.

Puretone thresholds measured in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 10, 20, 55, 65, and 75 decibels respectively.  Puretone thresholds measured in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 15, 25, 65, 75, and 75 decibels respectively.  Speech recognition scores on the Maryland CNC Test were 48 percent in the right ear and 60 percent in the left ear.  Thus, the Veteran meets the criteria for a current hearing loss disability in both ears.  See 38 C.F.R. § 3.385 (2011).  

The examiner noted that no audiometric test results are noted at induction or separation from service and that the Veteran's hearing was not tested until decades after service, after the Veteran had worked in a noisy environment for more than fifty years.  He stated that he could not offer an opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  

Based on all the above evidence, the Board finds that entitlement to service connection for both bilateral hearing loss and tinnitus is warranted.  The Veteran has credibly testified regarding his in-service noise exposure, as well as subjective complaints of ringing in his ears and decreased hearing in service which has continued to the present.  A private audiologist, Dr. A.B. found in July 2008 that the Veteran's pattern of hearing loss is consistent with noise exposure and attributed it to his military service.  Although Dr. A.B. did not discuss the Veteran's post-service occupational and recreational noise exposure, undermining the probative value of her opinion, in light of the Veteran's credible testimony placing onset of his hearing loss and tinnitus in service and the absence of any contrary medical opinion, the Board finds that the benefit of the doubt should be resolved in the Veteran's favor and entitlement to service connection for bilateral hearing loss and tinnitus granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2011).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran was granted entitlement to service connection for infectious hepatitis in a July 1955 rating decision and assigned an initial non-compensable (0 percent) disability rating, effective March 1955.  The Veteran filed his current claim seeking an increased disability evaluation in June 2007.  

The Veteran's hepatitis is rated under Diagnostic Code 7345, which rates chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C).  38 C.F.R. § 4.114, Diagnostic Code 7345 (2011).  

A 10 percent rating under Diagnostic Code 7345 requires intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12- month period.  Id. 

A 20 percent rating requires daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id. 

A 40 percent rating requires daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id. 

A 60 percent rating requires daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve- month period, but not occurring constantly.  Id. 

A 100 percent rating for chronic liver disease without cirrhosis requires near constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  Id. 

Note (2) defines an "incapacitating episode" as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician. 

For purposes of evaluating disabilities in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112 (2011).

In an October 2007 letter, the Veteran testified that although his hepatitis is currently dormant, he will periodically have bouts of weakness and fatigue that require bed-rest for several days.  

VA treatment records for the period on appeal show no complaints of or treatment for hepatitis and in fact, on several instances, the Veteran specifically denies symptoms of fatigue, weakness, and myalgias.  See VA Clinic Notes (January 29, 2008 and July 22, 2008).  

In May 2008, the Veteran was afforded a VA examination.  He reported onset of infectious hepatitis during his deployment in Korea, after which he was hospitalized for five months.  He experienced weakness for the first three years, after which he denied experiencing any further liver problems.  He currently takes no medications, only vitamins.  The Veteran reported that he had retired in 1997 because of eligibility due to his age or duration of work and denied any effects of his hepatitis on his daily activities.  He denied incapacitating episodes, weakness, malaise, anorexia, abdominal distension, abdominal pain, and jaundice.  An abdominal examination was normal and there was no evidence of malnutrition, portal hypertension, or other signs of liver disease.  

In January 2012, the Veteran was afforded a second VA examination of his hepatitis.  The examiner noted that the Veteran had normal hepatic function studies and that no medication is required to control the Veteran's liver condition.  She found that the Veteran's did not currently have symptoms attributable to chronic or infectious liver diseases, including fatigue, malaise, anorexia, nausea, vomiting, arthralgia, weight loss, right upper quadrant pain, hepatomegaly, or malnutrition.  The examiner also found that the Veteran did not have any incapacitating episodes due to his hepatitis during the past twelve months or any evidence of cirrhosis of the liver.  She concluded that his disability would not impact his ability to work.  She noted that although the Veteran had hepatitis A in 1954, he is now "negative by serology without any residuals."

At his June 2012 hearing, the Veteran testified that he continued to have "weak spells" approximately three to five times per month lasting twenty four to forty eight hours.  Hearing Transcript at 21-23 (June 27, 2012).  He described these "weak spells" as periods of intense fatigue where "you're just so tired you can't get up...."  Id. at 23.  However, when asked whether he was able get out of bed and perform activities of daily living such as bathing and dressing, he reported he was able to do so.  Id.  

Based on the above, the Board finds that entitlement to a 10 percent disability rating for intermittent symptoms of fatigue, malaise, and anorexia is warranted based on the Veteran's lay testimony that he has periodic bouts of weakness and fatigue associated with his hepatitis.  However, the Board finds that entitlement to a higher disability rating is not warranted.  The medical evidence provides particularly negative evidence against a rating higher than 10 percent.    

The Board notes that neither VA examiner found any residual symptoms of the Veteran's infectious hepatitis, providing highly probative evidence against the Veteran's claim.  

Additionally, while the Veteran claimed in his October 2007 statement that during these bouts of fatigue and weakness he must stay in bed and rest, at his June 2012 hearing, when questioned, he indicated that he was able to get out of bed and perform activities of daily living during these episodes, suggesting that his symptoms are not as incapacitating as first suggested.  More importantly, there is no evidence that during these episodes, the Veteran seeks or requires treatment by a physician.  Indeed, the Board can find no evidence that the Veteran has received any medical treatment related to the residuals of his infectious hepatitis at any time during the period on appeal.  While this is not required, it does suggest that given the circumstances a 10 percent evaluation is appropriate.     

While the Board is willing to afford the Veteran the benefit of the doubt by accepting as credible his subjective complaints of fatigue and weakness, despite the fact that both VA examiners found no residual symptoms of the Veteran's disability and he has not received any treatment for his condition during the period on appeal, the Board finds that these bouts of fatigue and weakness described by the Veteran are not incapacitating episodes as defined by VA regulation, that is, periods of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  See 38 C.F.R. § 4.114, Diagnostic Code 7345, Note (2).  Since the Veteran does not suffer from incapacitating episodes as a result of his hepatitis and there is no evidence that his symptoms of weakness, fatigue, and anorexia are daily, a disability in excess of 10 percent cannot be awarded under Diagnostic Code 7345.  

Additionally, the Veteran does not suffer from cirrhosis of the liver due to his infectious hepatitis, so a disability rating under Diagnostic Code 7312 is not warranted.  

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties, such as fatigue and weakness, are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Additionally, the Veteran has not claimed that he is unable to work because of his service connected hepatitis nor does the record reflect that this disability has prevented the Veteran from finding or maintaining substantially gainful employment.  Accordingly, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) does not need to be further addressed.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

For all the above reasons, entitlement to a disability rating of 10 percent but no greater for service connected infectious hepatitis is granted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in July 2007 and October 2007.  These letters informed the Veteran of what evidence is required to substantiate his claims, as well as VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran submitted private records and was provided an opportunity to set forth his contentions during the June 2012 hearing before the undersigned Veterans Law Judge.  The appellant was afforded a VA medical examination in May 2008, September 2009, and January 2012.  These VA C&P examinations are based upon review of the claims folder, and thoroughly discuss the nature and severity of the Veteran's disabilities as well as the functional impairments resulting therefrom.  The examinations are adequate and probative for VA purposes because the examiners relied on sufficient facts and data, provided a rationale for the opinions rendered, and there is no reason to believe that the examiners did not reliably apply reliable scientific principles to the facts and data.  See 38 C.F.R. § 4.2; Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to a disability rating of 10 percent but no greater for service connected infectious hepatitis is granted.


REMAND

The Veteran is also seeking entitlement to service connection for asbestosis. 

He testified at his June 2012 Travel Board hearing that he believes that he was exposed to asbestos in service when he worked cleaning up old building in Korea that had been damaged or demolished by bombings.  He also worked in carpentry and construction for many years after service and was potentially exposed to asbestos after service as well.  However, he testified at a September 2009 VA examination that he only ever used asbestos insulation while working as a utility repairman in service, although he cannot be sure of the exact content of the all the materials he used in construction post-service.  

While the Veteran has a diagnosis of asbestosis, no medical opinion concerning the etiology of this disability is of record.  On remand, the Veteran should be afforded a VA examination to determine whether it is at least at likely as not that his current respiratory disability had onset in service or was caused or aggravated by his active military service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should schedule the Veteran for a VA examination of his respiratory disability.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's respiratory disability, to include asbestosis (if it exists), had onset in service or was caused or permanently aggravated by the Veteran's active military service.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

2.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


